Citation Nr: 1829710	
Decision Date: 07/18/18    Archive Date: 07/24/18

DOCKET NO.  14-41 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pulmonary tuberculosis.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to November 1968. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an RO rating decision issued in July 2013.

In January 2016, the Veteran had a hearing at the RO before undersigned the Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At such time, the Veteran submitted additional medical records in support of his claim.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amended 38 U.S.C.           § 7105 by adding new paragraph (e), which provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests Agency of Original Jurisdiction (AOJ) consideration.   In the instant case, the Veteran's substantive appeal was received in December 2014 and AOJ consideration of this evidence has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted. 


FINDINGS OF FACT

1.  A July 2011 rating decision denied the Veteran's petition to reopen a claim for service connection claim for pulmonary tuberculosis.  Although notified of the denial, the Veteran did not appeal the decision, and no pertinent exception to finality applies.  

2.  Evidence associated with the record since the July 2011 rating decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for pulmonary tuberculosis.
CONCLUSIONS OF LAW

1.  The RO's July 2011 rating decision, which denied the Veteran's petition to reopen a claim of entitlement to service connection for pulmonary tuberculosis, is final.  38 U.S.C. §§ 7105 (2012); 38 C.F.R. §§ 20.1103 (2017).

2.  New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for pulmonary tuberculosis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran has not raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Petition to Reopen - New and Material Evidence Claim

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim for pulmonary tuberculosis was initially denied by the RO in February 1971 and confirmed by the Board in July 1980.  The Board denied the Veteran's claims on the basis that (1) the Veteran's pulmonary tuberculosis preexisted service, and (2) the preexisting pulmonary tuberculosis was not aggravated by service.  Evidence considered in the July 1980 Board decision includes the Veteran's service treatment records, including a January 1968 enlistment report of medical examination reflecting no pertinent abnormalities; hospitalization in June 1968 for active tuberculosis with a history of tuberculosis prior to service in 1964; and a September 1968 medical board recommendation to discharge the Veteran, which concluded that the tuberculosis preexisted service and had not been aggravated by service.  The evidentiary record also contained a September 1970 chest x-ray showing slight clearing of the infiltrates in the right upper lobe compared with the January 1968 x-rays; an impression of minimal right pulmonary tuberculosis, retrogressive from January 1968 to September 1970; and VA and private treatment records dated reflecting treatment for pulmonary tuberculosis.  

To reopen the claim, there would have to be new evidence that related to either the basis for the prior denial or the new evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade, 24 Vet. App. at 118.
The Veteran filed a petition to reopen a claim for service connection for pulmonary tuberculosis in January 2011.  A July 2011 rating decision denied the petition to reopen as no new and material evidence had been received.  In July 2011, the Veteran was advised of the decision and his appellate rights.   However, no further communication regarding his claim of entitlement to service connection was received until July 2012, when VA received his application to reopen such claim. Therefore, the July 2011 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R.   §§ 3.104, 20.302, 20.1103.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection was received prior to the expiration of the appeal period stemming from the July 2011 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).

Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156 (b), (c).

Relevant evidence received more than one year since the July 2011 rating decision includes the Veteran's statements, a June 2013 VA housebound examination report, VA and private treatment records, and a January 2016 Board hearing.  Specifically, the June 2013 VA examination report indicating bilateral upper lobe infiltrates, more on the left most probably from pulmonary tuberculosis.  Further, during the January 2016 Board hearing, the Veteran testified that he did not have any evidence showing that his pulmonary tuberculosis was aggravated by service other than the evidence previously submitted in the 1970s. 

The Board finds that the evidence added to the claims file since the July 2011 rating decision fails to demonstrate, suggest, or raise a reasonable possibility that the Veteran's pulmonary tuberculosis was aggravated by his military service.  Indeed, while the June 2013 VA examination, the VA and private treatment records, and the January 2016 Board hearing are new in that they were not of record at the time of the last final decision, they are cumulative and duplicative of the evidence that were previously considered by the Board, as they document the Veteran's current diagnosis of pulmonary tuberculosis.  Notably, the newly received records do not contain any indication or suggestion that the Veteran's pulmonary tuberculosis were aggravated by service.  As a result, the newly received records are not considered material and sufficient to reopen the previously denied claim and the Secretary's duty to assist by providing a new medical examination or opinion regarding the pulmonary tuberculosis is not triggered.  See Shade, 24 Vet. App. at 120.

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for pulmonary tuberculosis.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim of service connection for pulmonary tuberculosis, and the Veteran's petition to reopen such claim is denied.  There is no doubt to be resolved as to this issue.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

New and material evidence not having been received, the request to reopen a claim of entitlement to service connection for pulmonary tuberculosis is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


